*137ORDER
PER CURIAM:
Following a jury trial in the Circuit Court of Platte County, Appellant Webber Gilmer was convicted of first-degree murder and armed criminal action for the shooting death of Brian Harrell on March 16, 2007. He was sentenced to consecutive prison terms of life without parole and 75 years for the two offenses. Following the affirmance of Gilmer’s convictions on direct appeal, he filed a motion for post-conviction relief under Supreme Court Rule 29.15. As amended, Gilmer’s motion argued that his trial counsel was ineffective for failing to obtain a second mental-health evaluation, and for failing to obtain a competency hearing, after an initial evaluation had determined that Gilmer was competent to proceed to trial. The circuit court denied Gilmer’s motion following an evidentiary hearing. He appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).